239 F.2d 647
LEE WAY MOTOR FREIGHT, Inc., Appellant,v.Bert Walter NICHOLS, Jr., by his natural Father and next Friend, Bert Walter Nichols.
No. 15641.
United States Court of Appeals Eighth Circuit.
December 21, 1956.

1
Appeal from the United States District Court for the Western District of Missouri.


2
Sam Mandell and E. E. Thompson, Kansas City, Mo., for appellant.


3
Melvin L. Kodas and Samuel L. Sayles, Kansas City, Mo., for appellee.


4
Appeal from District Court dismissed, on stipulation of parties.